   Case 1:19-cv-00660-MKB-SMG Document 104 Filed 09/17/20 Page 1 of 4 PageID #: 929




(212) 373-3118

(212) 492-0118

lelynch@paulweiss.com




           September 17, 2020




           VIA ECF
           Honorable Margo K. Brodie
           United States District Court
           Eastern District of New York
           225 Cadman Plaza East
           Brooklyn, New York 11201

           Re: Federal Defenders of New York, Inc. v. Federal Bureau of Prisons, et al., No. 19-cv-
           00660 (E.D.N.Y.)

           Dear Judge Brodie:

                           I write to update the Court on the parties’ ongoing efforts to address
           several of the important issues raised in this litigation through mediation.

           I.     Background

                           I have continued to receive call and videoconference log data from both
           parties. I continue to have active discussions with the Federal Defenders, Inc. and their
Case 1:19-cv-00660-MKB-SMG Document 104 Filed 09/17/20 Page 2 of 4 PageID #: 930


                                                                                                       2

     counsel and the government and representatives of the Metropolitan Detention Center
     (“MDC”) and Metropolitan Correctional Center (“MCC”). 1

                    My communications with the Federal Defenders and the government
     focused on the following topics:

                      1.      The current status of in-person legal visitation at both institutions.

                     2.     The execution of the current protocol for scheduling and placing
     attorney-client phone calls at the MDC and the MCC.

                      3.      Follow-up discussions on the completed site visits at the MDC and
     the MCC.

     II.      Telephonic Contact

                     The parties continue to schedule and facilitate legal phone calls under the
     Court Protocol for Attorney Calls and Teleconference Hearings. Pursuant to the
     Protocol, attorney-client calls were scheduled by Federal Defenders for afternoon slots of
     one-half hour each from 12pm to 3pm at the MDC and 1 to 3:30 pm at the MCC. As
     Your Honor is aware, the parties have also made efforts to expand legal call hours
     beyond the times provided in the Protocol. See ECF Nos. 70 & 76.

              A.      MCC

                    According to the information I have from MCC, MCC scheduled 117 calls
     between September 10 and September 16, 2020. 108 calls were completed, six were
     attempted but not completed, and three were not completed for unknown reasons. We are
     working with the institution to obtain more information about these calls. Federal
     Defenders did not report that there were any calls that have been pending for longer than
     48 hours. 2 Additionally, Federal Defenders report some technical issues this week.

              B.      MDC

                    According to the information I have from MDC, MDC scheduled 194 calls
     between September 10 and September 16, 2020. 172 calls were completed, 12 were
     attempted but not completed, three were cancelled or rescheduled, and seven were not
     completed for unknown reasons. We are working with the institution to obtain more
     information about these calls. The Federal Defenders report that 48 requests to schedule
     calls were pending for more than 48 hours. Additionally, Federal Defenders report some
     privacy and technical issues this week.


     1
           I held a joint mediation call with the parties on September 17, 2020.
     2
           Federal Defenders submitted call and VTC overflow data for the MDC for the period
           between September 1 and September 14, 2020. Federal Defenders did not submit any
           overflow data for the MCC.
Case 1:19-cv-00660-MKB-SMG Document 104 Filed 09/17/20 Page 3 of 4 PageID #: 931


                                                                                                   3

                    The parties continue to discuss the issue of the overflow calls.

     III.   Videoconferencing

            A.      MCC

                    According to MCC records, there were 13 videoconferences scheduled to
     take place between September 10 and September 16, 2020. 11 were completed as
     scheduled, one was attempted but not completed, and one was rescheduled. Federal
     Defenders did not report that there were any VTC requests that have been pending for
     longer than 48 hours. Additionally, Federal Defenders report some technical issues this
     week.

            B.      MDC

                    According to MDC records, there were 33 videoconferences scheduled to
     take place between September 10 and September 16, 2020. 27 were completed as
     scheduled, three were cancelled or rescheduled, and three were not completed for
     unknown reasons. We are working with the institution to obtain more information about
     these VTCs. Federal Defenders report that 14 requests to schedule VTCs were pending
     for more than 48 hours. Federal Defenders also report some technical issues this week.
     We will review these reports with the parties.

                    The parties continue to discuss the issue of the overflow VTCs.

     IV.    In-Person Visitation

                     The MDC began in-person counsel visits last Thursday, September 10.
     Visits are currently scheduled via an email request placed 72 hours in advance on a first-
     come, first-served basis. The institution also maintains remote access via telephone and
     videoconference. Despite the resumption of in-person visitation a backlog of calls
     developed this week on two floors of the MDC. The parties are discussing this issue.
     The institution has also set up a system to reach out to those counsel whose requests are
     in backlog status to facilitate an in-person visit if desired.

                    I have continued to discuss with the parties logistical issues raised by the
     resumption of in-person visits, including but not limited to questions surrounding the
     HVAC system. I will continue to work with the parties to resolve these issues. I
     anticipate scheduling a call with the Warden next week to discuss several open issues.
Case 1:19-cv-00660-MKB-SMG Document 104 Filed 09/17/20 Page 4 of 4 PageID #: 932


                                                                                          4

                     The MCC is planning to resume in-person counsel visits this Monday,
     September 21. The institution has held “test visits” this week to prepare for the
     resumption of in-person visitation. Counsel are asked to schedule visits utilizing the
     online scheduling system. Scheduling for Monday’s visits opened today. The MCC also
     maintains remote access via telephone and videoconference. Similar questions about the
     MCC’s HVAC system have been discussed between the parties and the mediation team.
     I will continue to work with the parties to resolve these issues.

                                           Respectfully,


                                                /s/ Loretta E. Lynch
                                           Loretta E. Lynch


     cc:    Sean Hecker, Kaplan, Hecker & Fink
            Seth D. Eichenholtz, U.S. Attorney’s Office (E.D.N.Y.)
            Sean Greene, U.S. Attorney’s Office (E.D.N.Y.)
            Matthew J. Modafferi, U.S. Attorney’s Office (E.D.N.Y.)
            Jeffrey Oestericher, U.S. Attorney’s Office (S.D.N.Y.)
            David Jones, U.S. Attorney’s Office (S.D.N.Y.)
